Citation Nr: 0109927	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-09 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for cephalalgia, post 
concussion syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to April 
1959.

This appeal arises from a September 1999 rating decision in 
which the RO confirmed and continued a 10 percent evaluation 
for cephalalgia and denied a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's 
cephalalgia, post concussion syndrome, is manifested by 
subjective complaints of persistent headaches that may last 
from two to three hours; no objective neurological sequelae 
is shown.

2. Service connection is in effect for cephalalgia, post 
concussion syndrome, evaluated as 10 percent disabling, 
tinnitus, evaluated as 10 percent disabling, and bilateral 
hearing loss, evaluated as 10 percent disabling. The combined 
disability rating is 30 percent.

5. The service-connected disabilities are not of sufficient 
severity to preclude the veteran from engaging in 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for cephalalgia, post concussion syndrome, have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.20 
4.124a, 4.130, Diagnostic Codes 8045, 8100 and 9304 (2000).

2. The veteran is not unemployable due to his service-
connected disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Cephalalgia

A. Factual Background

The veteran contends that his cephalalgia, post concussion 
syndrome, is more disabling than currently evaluated and 
should a higher evaluation.  In particular, he alleges that 
he headaches have increased in severity and intensity.

The veteran underwent a VA requested neurological examination 
in July 1999.  He reported that he experienced headaches in 
the frontal area of the scalp.  He noted that his eyes have 
an "aura" even when they are closed.  The headaches may 
last for two or three hours are often constant and may 
interfere with his sleep.  Tylenol provided some relief.  He 
stated that due to the headaches he is unable to drive a car, 
take out the trash, push a lawn mower, garden, or cook.  
Examination revealed no evidence of joint involvement.  On 
neurological examination, the cranial nerve examination was 
within normal limits.  The veteran's coordination was normal 
with finger to nose and heel to shin test within normal 
limits.  The motor function of the upper extremities was 
normal.  The sensory reflexes of the biceps, triceps, and 
brachioradialis were physiological.  The motor function of 
the lower extremities was normal.  The sensory reflexes of 
the knee and ankle were physiological.  The diagnosis was 
post concussion syndrome.  The examiner noted that the 
neurological examination was normal.

In an August 1999 VA outpatient treatment record, the veteran 
complained of headaches which come and go.  He noted that he 
obtains relief from the headaches with any medication.  The 
pain was across the front of the head to the back of the 
head.

Ina February 2000 VA outpatient treatment record, the veteran 
complained of headaches that were associated with an aura of 
bright lights in the periphery of the vision.  He stated that 
the headaches have been ongoing since a head injury in 
service.  He has almost daily headaches which are relieved 
with Tylenol.  There are many days when he needs to lie down 
because the headache pain is so severe.  He denied any 
associated photophobia, sonophobia, or neurological 
involvement.

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2000).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3 (2000).  The veteran's entire 
history is reviewed when making disability evaluations. See 
generally 38 C.F.R. 4.1 (2000); Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).

Pursuant to Diagnostic Code 8045, brain disease due to 
trauma, evaluations based on purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304. This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma. Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma. 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2000). 

In this case, the veteran has complained of recurrent 
headaches since his head injury in service.  Current VA 
examination findings have not revealed any neurologic 
involvement.  Moreover, no type of headaches other than, 
essentially, post-traumatic, have been noted. The veteran has 
not been diagnosed with multi-infarct dementia. Given the 
evidence that the veteran's headaches are related to a head 
injury, but no dementia has been diagnosed, the Board finds 
that a 10 percent evaluation, but no higher, is consistent 
with the criteria specified in Diagnostic Codes 8045 and 
9304. In the absence of such evidence, the veteran is 
receiving the schedular maximum available to him for his 
service-connected disability; that is, a ten percent rating. 
See 38 C.F.R.§ 4.124a, Diagnostic Code 8045 (2000).

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal. Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

II.  TDIU

A.  Factual Background

Received in April 1994 was the Veteran's Application for 
Increased Compensation Based on Unemployability.  The veteran 
indicated, in particular, that his service connected tinnitus 
and cephalalgia, post concussion syndrome prevented his 
securing or following any substantially gainful occupation.  
He indicated that the last time he worked and the date that 
he became too disabled to work was on July 19, 1994.  He was 
last employed as a service manager with EIL Instruments in 
Burlington, Massachusetts.  He also indicated holding 
previous positions such as vice president of marketing, 
calibration manager, and technical sales manager.  He has 
completed four years of college.  The veteran indicated 
receiving medical treatment at the Boston VA Medical Center 
for his disorders.  

Treatment records from the Boston VAMC dated from October 
1998 to August 1999 reveals diagnoses of coronary artery 
disease, hypertension, BPH, diabetes mellitus, and hiatal 
hernia.  A history of embolic stroke in May 1999 was also 
noted.

A VA audiology examination was conducted in July 1999.  The 
veteran complained of constant tinnitus.  Examination of both 
ears revealed that they were clear.  The tympanic membranes 
were normal.  The external canals, pinnas, and mastoid areas 
were both normal.  The nasal cavity and oral cavity were 
clean.  The neck showed no lymphadenopathy. Audiometric 
testing demonstrated hearing thresholds, in decibels, at the 
following levels:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
40
55
85
105
LEFT
30
25
55
85
105

Pure tone threshold levels averaged 62 decibels for the right 
ear and 66 decibels for the left ear.  Speech discrimination 
scores were 76 percent in the right ear and 84 percent in the 
left.  The diagnoses were constant tinnitus, noise induced, 
and bilateral sensory neural hearing loss, noise induced.  
The examiner commented that there was still a severe to 
profound high frequency sensory neural hearing loss in both 
ears at this time.
      
In a September 1999 rating decision, the RO confirmed and 
continued the 10 percent evaluation for tinnitus and 
increased the evaluation for bilateral hearing loss from 
noncompensable to 10 percent disabling. 

B.  Analysis

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  The VA has VA medical records identified by 
the veteran and the veteran has undergone a current VA 
audiology examination and a current VA neurological 
examination in conjunction with his TDIU claim.  Thus, the 
Board finds that the claim is ready to be reviewed on the 
merits.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for veteran to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability." 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  38 C.F.R. § 
3.340. Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Substantially 
gainful employment does not include marginal employment; 
employment is considered marginal where the earned annual 
income does not exceed the poverty threshold. 38 C.F.R. § 
4.16.

Initially, the Board notes that the veteran does not have a 
single disability evaluated as 100 percent disabling or a 
combination of disabilities evaluated as 100 percent 
disabling. Rather, as indicated above, each of his 
disabilities are evaluated as 10 percent disabling; his 
combined evaluation is 30 percent. There are no pending 
claims for increased ratings for any of his service-connected 
disabilities, and the evidence does not suggest that that any 
of the disabilities is more disabling than currently 
contemplated by its assigned evaluation.

Turning first to the veteran's service-connected cephalalgia, 
the Board has determined, above, that an evaluation higher 
than 10 percent is not warranted.  With regard to the 
veteran's tinnitus, the evidence of record indicates that the 
he suffers from noise induced tinnitus, which he described as 
constant.  Thus, an evaluation in excess of 10 percent for 
tinnitus is not warranted.  

The August 1999 VA audiological evaluation revealed that the  
average puretone decibel loss for the veteran's right ear was 
62.  Speech discrimination was 76 percent.  By intersecting 
the column in Table VI (found at 38 C.F.R. § 4.85 of the 
rating schedule) shows a level IV hearing loss for the right 
ear.

The average puretone decibel loss for the veteran's left ear 
was 66.  The percent of discrimination was 84.  By 
intersecting the column in Table VI (found at 38 C.F.R. 
§ 4.85 of the rating schedule) shows a level III hearing loss 
for the left ear.

Combining these scores in the manner set forth in Table VII 
works out to a 10 percent evaluation for hearing loss under 
Diagnostic Code 6100 (2000). Disability ratings in hearing 
loss cases are assigned by way of a mechanical application of 
the average pure tone thresholds and speech discrimination 
percentages to the tables furnished in the rating schedule.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Thus, the 10 percent evaluation assigned for the veteran's 
bilateral hearing loss is appropriate.  Hence, the Board is 
satisfied that the veteran's service-connected disabilities 
are correctly evaluated for purposes of determining whether 
the veteran is unemployable due to the service-connected 
disabilities.

Each of the veteran's service-connected disabilities are 
evaluated as 10 percent disabling and a combined rating of 30 
percent clearly do not meet the minimum schedular 
requirements for consideration of a total compensation rating 
due to individual unemployability under 38 C.F.R. § 4.16(a). 
Under these circumstances, a total rating may only be 
assigned if the veteran is shown to be unemployable and it is 
shown that this is an exceptional case warranting referral 
for assignment of a total rating on an extra-schedular basis. 
See 38 C.F.R. § 4.16(b). However, following careful review of 
the record in this case, the Board must conclude that these 
criteria are not met.

As noted above, the veteran reported having four years of 
college education  and his employment experience includes 
work as vice president of marketing, service manager, 
calibration manager, and technical sales manager.  He 
reported that he last worked in July 1994.  There is nothing 
in the record that suggests that a service-connected problem 
is disabling beyond the typical impairments already 
contemplated by the schedular criteria. Although the veteran 
may indeed be unemployed or have difficulty obtaining 
employment, the evidence does not establish that the veteran 
is unemployable, as contemplated by 38 C.F.R. § 4.16, by 
reason of his service-connected disabilities.  Significantly, 
there is no competent opinion by a medical or other 
professional even suggesting that the veteran's service-
connected disabilities, either alone or in concert, render 
him unable to obtain and retain substantially gainful 
employment. Moreover, the record does not present any usual 
factors that might serve as a predicate for a finding of 
unemployability. For example, it is not shown that any of the 
veteran's service-connected disabilities require frequent 
hospitalization, or require an inordinate quantity of 
medication.

In view of the foregoing, Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to a TDIU. Hence, the benefit-of-the-doubt-doctrine is not 
for application in the instant case.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

An increased evaluation for cephalalgia, post concussion 
syndrome, is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

